Citation Nr: 1013875	
Decision Date: 04/13/10    Archive Date: 04/29/10	

DOCKET NO.  06-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
scapulothoracic syndrome, with limitation of motion and 
"snapping scapula." 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1978, and from December 1979 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for a total disability rating based upon individual 
unemployability is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of  unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for a total disability 
rating based on unemployability will be considered "part and 
parcel" of the claim for benefits for the underlying 
disability.  Id.  In the case at hand, the Veteran has argued 
that his service-connected left shoulder disability has 
played a large part in his inability to find suitable 
employment.  Under the circumstances, the Board is of the 
opinion that a claim for a total disability rating has, in 
fact, been raised by the record, and, accordingly, will be 
adjudicated as part of the current appeal.  
 
The Board notes that, based on a review of the entire 
evidence on file, it would appear that the Veteran may be 
arguing that his current psychiatric problems are in some way 
causally related to his service-connected left shoulder 
disability.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran in this case seeks an increased evaluation for 
service-connected (left) scapulothoracic syndrome with 
accompanying limitation of motion and "snapping scapula."  In 
pertinent part, it is contended that current manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation now assigned.  The 
Veteran further argues that, due in large part to his 
service-connected left shoulder disability, he has in the 
past and continues to be unable to engage in substantially 
gainful employment.  

In that regard, service connection is currently in effect not 
only for the aforementioned scapulothoracic syndrome with 
limitation of motion and "snapping scapula," but also for 
arthritis with degenerative disc disease of the cervical and 
thoracic spines, residuals of fracture of the left little 
finger, and tinea manus of the left hand.  Significantly, in 
correspondence received in October 2009, the Veteran 
essentially argued that his service-connected left shoulder 
disability has become progressively worse, and adversely 
impacted his ability to work as a warehouseman and/or 
logistics clerk.  Moreover, in that same correspondence, the 
Veteran indicated that he had seen a private physician for 
treatment of pain associated with his left shoulder 
disability.  While at present, there are contained in the 
Veteran's claims folder a small number of private medical 
records, it is unclear whether those records encompass the 
treatment to which the Veteran refers.  

Finally, the Board notes that, based on a review of the file, 
the Veteran last underwent a VA examination for compensation 
purposes in December 2008.  While the examination is not 
overly stale, as noted above, since the time of that 
examination, the Veteran has essentially argued that his left 
shoulder disability has increased in severity.  Moreover, 
while at that time of that examination, radiographic studies 
of the Veteran's left shoulder showed unremarkable bony 
structures with no evidence of any recent fracture or 
dislocation, a more recent magnetic resonance imaging study 
conducted in January 2010 showed evidence of 
acromioclavicular joint arthropathy with an accompanying 
inferior osteophyte producing extrinsic pressure on the 
myotendinous junction of the spraspinatous tendon.  Also 
noted was some thickening of the supraspinatous tendon with 
T2 hyperintensities, though without any tear.  

Based on the aforementioned, the Board is of the opinion that 
additional, more contemporaneous VA examinations would be 
appropriate prior to a final adjudication of the issues of an 
increased evaluation for the Veteran's service-connected left 
shoulder disability, and a total disability rating based upon 
individual unemployability.  Accordingly, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the 
Veteran, with a request that he provide 
the full name and address of the private 
medical facility where he reportedly 
received treatment for his service-
connected left shoulder disability.  
Following receipt of that information, 
the RO/AMC should contact the facility in 
question, with a request that they 
provide copies of any and all records of 
treatment of the Veteran at their 
facility.  The Veteran should be 
requested to sign the necessary 
authorization for release of such private 
medical records to VA.  All attempts to 
procure those records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2010, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
additional VA orthopedic and dermatologic 
examinations in order to more accurately 
determine the severity of his service-
connected disabilities (and, in 
particular, his service-connected left 
shoulder disability), as well as the 
impact of those disabilities on his 
ability to obtain and/or engage in 
substantially gainful employment.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a VA examination or 
examinations without good cause may have 
an adverse affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected left shoulder disability, 
arthritis/degenerative disc disease of 
the cervical and thoracic spines, and 
residuals of fracture of the left little 
finger, to include any and all limitation 
of motion, a well as any functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  In addition, 
the examiner should inquire as to whether 
the Veteran experiences flare-ups 
associated with the aforementioned 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.  

Following completion of the dermatologic 
examination, the examiner should 
specifically comment regarding the 
percentage of the Veteran's entire body 
or exposed areas affected by service-
connected tinea manus, as well as the 
treatment and/or medication required for 
control of that disorder.

Finally, following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether, due 
solely to the Veteran's service-connected 
disabilities, he is precluded from all 
forms of substantially gainful 
employment.  A complete rationale for any 
opinion offered must be provided.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

4.  Then readjudicate the issue of an 
increased evaluation for the service-
connected left shoulder disability, as 
well as the issue of a total disability 
rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in March 
2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



